UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, DC20549 FORM 8-KCURRENT REPORTPURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported):December 11, 2015 FUEL SYSTEMS SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-32999(Commission File Number) 20-3960974(IRS Employer Identification No.) 780 Third Avenue 25th Floor, New York, NY(Address of principal executive offices) 10017(Zip Code) Registrant's telephone number, including area code: (646) 502-7170 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02.results of operations and financial condition.
